COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 LEE McFARLAND,                                 §
                                                                No. 08-09-00042-CV
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                                    County Court
 JOHN D. ORY AND MARIA ORY,                     §
                                                             of Kaufman County, Texas
                   Appellees.                   §
                                                                   (TC#71,584CC)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s Unopposed Motion to Dismiss this appeal pursuant

to TEX .R.APP .P. 42.1(a)(1). Appellant represents to the Court that the parties have agreed to a

compromise and have settled all claims surrounding the cause of action underlying the appeal.

Appellant’s motion complies with the requirements of Rule 42.1(a)(2).

       We have considered the cause on the motion and conclude that the motion should be granted.

We dismiss the appeal. In accordance with the parties’ agreement, costs are taxed against the party

incurring same. See TEX .R.APP .P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
March 19, 2009

Before Chew, C.J., McClure, and Rivera, JJ.